PER CURIAM.
Appellant challenges his designation as a sexual predator pursuant to section 775.21, Florida Statutes, The Florida Sexual Predators Act.1 We affirm. See Fletcher v. State, 699 So.2d 346 (Fla. 5th DCA 1997), rev. denied, 707 So.2d 1124 (Fla.1998); State v. Carrasco, 701 So.2d 656 (Fla. 4th DCA 1997).
JOANOS and WOLF, JJ., and SMITH, LARRY G., Senior Judge, concur.

. Although the trial court’s order actually references section 775.22, Florida Statutes, we consider that reference to be a scrivener’s error. Section 775.22, Florida Statutes, was repealed effective July 1, 1996, and reenacted at section 775.21, Florida Statutes. See ch. 96-388, §§ 61 and 62, Laws of Fla.